                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

JOHNSON ELECTRIC NORTH                      Case No. 3:19-cv-146
AMERICA, INC.

       Plaintiff,                           District Judge Thomas M. Rose

vs.                                         Magistrate Judge Sharon L. Ovington
HONEYWELL INTERNATIONAL,
INC.

       Defendant.


                             DISCOVERY ORDER


      This matter is before the Court following notice that a new dispute regarding

discovery has arisen between the parties. Specifically, in accordance with the

Stipulated Protective Order applicable to this case (Doc. #44), counsel for Defendant

Honeywell International, Inc. has advised the Court that Defendant informed

Plaintiff Johnson Electric North America, Inc. that Defendant wishes to change the

designation of certain documents previously produced during discovery from

“Confidential” to “Attorneys’ Eyes Only” [“AEO”], and that Plaintiff objects to that

change of designation.

      Given that Plaintiff previously filed a motion to compel the re-designation and

production of related discovery materials that Defendant previously designated as

AEO (see Doc. #67) and that such motion remains pending before this Court, it
hereby is ORDERED that all documents recently re-designated by Defendant as

“AEO” shall be treated as AEO materials until such time as this Court has ruled

on Plaintiff’s pending Motion to Compel. Plaintiff’s objections to Defendant’s more

recent AEO designations are preserved and may be renewed following the Court’s

decision on the pending motion, to whatever extent that decision may not resolve the

issue as to the documents newly designated as AEO.

      IT IS SO ORDERED.



June 2, 2021                               s/ Sharon L. Ovington
                                           Sharon L. Ovington
                                           United States Magistrate Judge
